t c memo united_states tax_court estate of charles b grant jr deceased charles b grant iii executor petitioner v commissioner of internal revenue respondent docket no filed date jo karen parr for petitioner linda k west for respondent memorandum opinion gerber judge we consider here petitioner’s motion to amend the petition respondent has objected on the ground that the subject matter of the proposed amendment is not relevant we therefore consider whether the relevance of the matter pleaded is prereguisite to our granting leave to amend a pleading unless otherwise stated all rule references are to the court’s rules_of_practice and procedure in response to a notice_of_deficiency dated date the petition contained allegations of error concerning respondent’s valuation of stock and concerning respondent’s determinations that the decedent made gifts to the shareholders of a corporation and that life_insurance_proceeds are includable in his gross_estate petitioner now seeks leave to amend the petition to include facts learned from freedom_of_information_act requests approximately months after the original petition was filed the facts alleged in the proposed amendment were derived from the examining agent’s report on the valuation of the stock at issue in the deficiency_notice respondent objects to petitioner’s proposed amendment on the ground that such matters are irrelevant rule a provides a party may amend a pleading once as a matter of course at any time before a responsive pleading is served otherwise a party may amend a pleading only by leave of court or by written consent of the adverse_party rule a further provides that leave to amend shall be given freely when justice so requires this court has looked to cases decided under rule a of the federal rules of civil procedure for guidance on the interpretation of rule a see 89_tc_1081 like rule a rule a of the federal rules of civil procedure mandates that leave to amend shall be freely given when justice so requires in this case the motion for leave was not filed before the responsive pleading and respondent has not consented to the motion the court may use its discretion to grant petitioners leave to amend see kramer v commissioner supra pincite in exercising that discretion the courts consider various factors including the timeliness of the motion the reasons for the delay and whether granting the motion would result in issues being presented in a seriatim fashion see 661_f2d_1022 5th cir leave to amend may be inappropriate where there is undue delay bad faith prejudice resulting from the amendment or a dilatory motive of the movant see 371_us_178 98_tc_28 the liberal attitude towards amendment is reflective of the liberal policy generally applied to pleadings the federal rules reject the approach that pleading is a game of skill in which one misstep by counsel may be decisive to the outcome and accept the principle that the purpose of pleading is to facilitate a proper decision on the merits 355_us_41 rather pleadings should be construed to do substantial justice id even where as here the complaint may contain unnecessary detail and evidentiary matter the most important requirement of the pleadings is that the opposing party be made aware of the claims he will be called upon to meet see 159_fsupp_706 s d n y though certain evidentiary facts may be unnecessary to a complaint they may remain in the complaint unless they are prejudicial 2_frd_300 the liberal policy of pleadings allows parties to introduce issues that may be more fully developed in the pretrial process respondent has not accused petitioner of any inappropriate practice such as delay bad faith or dilatory motive in moving to amend nor has respondent shown that the proposed amendment would prejudice respondent in any respect to the contrary respondent contends that the amendment would have no effect on the outcome of this action we see no reason to deny petitioner leave to amend its petition because of the reference to irrelevancy it is unclear if respondent meant to make a motion under rule to strike a portion of the pleadings as amended rule permits a party within certain time limits to move to strike any insufficient claim or defense or any redundant immaterial impertinent frivolous or scandalous matter rule was derived from rule f of the federal rules of civil procedure and the federal rules of civil procedure will be considered in applying rule 81_tc_999 see also note to tax_court rule 60_tc_1093 in estate of jephson v commissioner supra pincite we set forth various principles along with citations omitted here to be followed in connection with motions to strike as follows motions to strike under frcp f have not been favored by the federal courts matter will not be stricken from a pleading unless it is clear that it can have no possible bearing upon the subject matter of the litigation a motion to strike should be granted only when the allegations have no possible relation to the controversy when the court is in doubt whether under any contingency the matter may raise an issue the motion should be denied if the matter that is the subject of the motion involves disputed and substantial questions of law the motion should be denied and the allegations should be determined on the merits in addition a motion to strike will usually not be granted unless there is a showing of prejudice to the moving party citations omitted as discussed above respondent does not allege that any prejudice will occur if petitioner is allowed to amend the petition to include the new factual allegations there appear to be no new issues raised by or with these factual allegations and respondent appears not to question the truth of the allegations respondent questions only the legal weight or relevancy that should be given to those alleged facts respondent’s objection to allegations concerning the examination agent’s conclusions about the stock valuation is premature we cannot decide at this juncture that petitioner’s allegations can have no possible bearing upon the subject matter of the litigation to pursue further evidence about the relevancy of the disputed facts at this time would be contrary to interests of judicial economy for the above reasons petitioner’s motion to amend the petition will be granted an appropriate order will be issued
